OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of delivery of less than one fourth ounce of marihuana. TEX.REV.CIV.STAT.ANN., Art. 4476-15 Sec. 4.05(b)(2). Punishment was assessed by the trial court at six months (work release) in the county jail, and a $1000.00 fine. The San Antonio Court of Appeals, in a published opinion, reversed appellant’s conviction. Peterson v. State, 732 S.W.2d 22 (Tex.App.-San Antonio, 1987).
We granted the State Prosecuting Attorney’s petition for discretionary review to examine the holding of the Court of Appeals. After careful review of the briefs offered in support of the petition and the opinion of the Court of Appeals, we have determined the State’s petition for discretionary review was improvidently granted.
Just as in cases where this Court refuses to grant a petition for discretionary review, this Court’s decision to order State’s petition dismissed as improvidently granted should not be construed as approval by this Court of the language or the reasoning used by the Court of Appeals in reaching its decision. See Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983)
State’s petition for discretionary review is ordered dismissed.
CLINTON, J., dissents.
WHITE, J. not participating.